Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application and Preliminary Amendments filed on 01/13/2021. 
Claims 126-145 are currently pending and have been examined.

Priority
The examiner acknowledges that the instant application claims priority from provisional US application 62/697,936 filed on 07/13/18. However, this application does not demonstrate support for the limitations of claims 127-129, and 132-145. Therefore, only claims 126 and 130-131 which are therefore afforded the effective filing date of 13 July 2018. The application further claims priority to PCT/CA2019/050965, filed 7/12/2019, and claims 127-129 and 132-145 and therefore afforded an effective filing date of 12 July 2019.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) filed 1/13/2021 are received and have been considered.

Claim Objections
Claims 126 and 137 are objected to because of the following informalities: The limitation “a user database management module for managing said entries in said user database” is contained twice in each claim, amounting to a duplicate limitation. Appropriate correction is required.

Claims 133 is objected to because of the following informalities: The claim appears to erroneously depend on claim 136 instead of claim 126.  Appropriate correction is required.

Claims 137 is objected to because of the following informalities: “said property database, said property database” appears to have been intended to read either “a property database, said property database” or simply “a property database”.  Appropriate correction is required.

Claims 137 is objected to because of the following informalities: The limitations “said entry in said property database being based partially on said location of said selected property” and “wherein at least some of said entries in said property database are based on said location of said at least one property” are understood to be duplicate limitations as written. Appropriate correction is required.

Claims 140 is objected to because of the following informalities: The limitation “a system implementing said method” should read “the system implementing said method” or “said system implementing said method,” as a system on which said method is implemented was introduced in Claim 137. Appropriate correction is required.

 Claim Interpretation
With reference to subsection II of MPEP 2111.04, it is noted that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2143.03 further notes that “language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation,” with a contingent limitation “rais[ing] a question as to its limiting effect.”
In the pending claims, such contingent limitations include the steps of:
“in the event said selected property does not have an entry in said property database, creating an entry for said selected property in said property database, said entry in said property database being based partially on said location of said selected property” in claim 137.
. 
In the interest of a compact prosecution, art has nonetheless been applied to the contingent limitations of the method claims.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user database management module for managing said entries,” “a property database management module for managing said entries,” “a contact module for initiating contact,” “a property location module for determining a location,” and “a communications module for providing at least one communications channel” in independent claims 126 & 137 (and their dependent claims), and
“a tracking module for tracking developments” in claim 133 (and its dependent claims).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 126-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:
 “a user database management module for managing said entries,” “a property database management module for managing said entries,” “a contact module for initiating contact,” “a property location module for determining a location,” and “a communications module for providing at least one communications channel” in Claim 126 and its dependent claims;
“a tracking module for tracking developments” in Claim 133 and its dependent claims; and
“a user database management module for managing said entries,” “a property database management module for managing said entries,” “a contact module for initiating contact,” “a property location module for determining a location,” and “a communications module for providing at least one communications channel” in Claim 137 and its dependent claims,
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Not structure relating to these modules is disclosed by the specification, with paragraphs such as [0024]-[0040] suggesting that the modules are software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 126-145 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 126-136 are directed to a machine, and claims 137-145 are directed to a process. Therefore, claims 126-145 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 126 and 137 recite at least the following limitations that are believed to recite an abstract idea:
receiving input from a user indicating an interest in said selected property; 
determining a location of said selected property based on said input from said user; 
determining if said selected property has an entry in a property storage; 
in the event said selected property does not have an entry in said property storage, creating an entry for said selected property in said property storage, said entry in said property storage being based partially on said location of said selected property; 
tracking developments relating to said selected property; and 
reporting said developments relating to said selected property to said user,
 wherein said method enables said user to indicate said interest when said selected property is unlisted and 
wherein said method is implemented using a system comprising: 
a user storage for storing entries relating to said at least one potential buyer and said at least one potential seller; 
a property storage, said property storage being for storing entries relating to said at least one property; 
a user storage management module for managing said entries in said user storage; 
a property storage management module for managing said entries in said property storage; 

a user storage management module for managing said entries in said user storage; 
a contact module for initiating contact between said at least one potential buyer and said at least one potential seller;
 a property location module for determining a location of said at least one property based on input from said at least one potential buyer; 
a communications module for providing at least one communications channel between said at least one potential buyer and said at least one potential seller; 
wherein at least some of said entries in said property storage are based on said location of said at least one property.

The above limitations recite the concept of realty sale & interaction support. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 126 and 137 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
databases
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 129-130, 133-136, and 140-144 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 127-128, 131-132, 138-139, and 145, these claims are similar to the independent claims except that they recite the further additional elements of aa digital image, GPS, a website, computer-readable and computer-executable code, email, an online mapping application, and machine learning. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
databases
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 126-142 and 144 are rejected under 35 U.S.C. 102 as being clearly anticipated by Lind et al (US 20170132679 A1), hereinafter Lind.

Regarding claim 126, Lind discloses a system for facilitating interactions between at least one potential buyer of at least one property and at least one potential seller of said at least one property, the system comprising: 
a user database for storing entries [“accounts”] relating to said at least one potential buyer and said at least one potential seller [“owner”] (Lind: “allow a buyer to create a user account …allow an owner to create a user account” [0023-0025] – “User management 4040 is used to manage user accounts and user account administration, while the backend may store relevant information about users” [0080] – Paragraph [0082] further notes that such data storage is a database.); 
a property database for storing entries relating to said at least one property (Lind: “create a confidential profile for each property he or she registers (each referred to below as a property profile). A property profile may describe the main characteristics of the property” [0026] – “creates a property profile at step 2095 and stores the property profile data 2100 at a storage location associated with the server(s).” [0064] – “allow buyers to capture property data (such as street addresses, notes, and photographs) and (ii) cache the data” [0055] – Paragraph [0082] and Claim 18 further note that such data is stored in a database. Either the owner-created profile or the buyer-created data-cache may constitute a stored entry related to the property.); 
a user database management module for managing said entries in said user database (Lind: “User management 4040 is used to manage user accounts and user account administration, while the backend may store relevant information about users” [0080]); 
a property database management module for managing said entries in said property database (Lind: “a present platform process to … allow the owner to create or update a property profile with respect to the registered property.” [0061]); 
a user database management module for managing said entries in said user database (Lind: “User management 4040 is used to manage user accounts and user account administration, while the backend may store relevant information about users” [0080]); 
a contact [“notification”] module for initiating contact between said at least one potential buyer and said at least one potential seller (Lind: “generate and automatically transmit notifications of any matches to the owners of the matching properties.” [0021] – See also[0045-0048], which provide specific detail on the separate notification & communication.); 
a property location module for determining a location of said at least one property based on input from said at least one potential buyer (Lind: “A property's data including, but not limited to, the street address of the property, may be provided to the present platform via a client application, either manually or by using a GPS enabled mobile device, … a buyer may capture a property address using a GPS-enabled mobile device” [0040] – “address data 1045 entered manually by the user on the mobile electronic device 1030” [0055] – Either the GPS capture or the manual input of the street address may constitute the buyer input.); 
a communications module for providing at least one communications channel between said at least one potential buyer and said at least one potential seller (Lind: “an owner may …initiate contact with the buyer by sending an internal e-mail via the present platform.” [0021]); 
wherein at least some of said entries in said property database are based on said location of said at least one property (Lind: “A property's data including, but not limited to, the street address of the property” [0040] – “allow buyers to capture property data (such as street addresses, notes, and photographs) and (ii) cache the data” [0055]), 
and wherein said system enables said at least one potential buyer to indicate an interest in properties that are not currently listed as being for sale (Lind: “The present platform provides (i) a buyer with an opportunity to purchase a property he or she truly wants even if that property is not listed for sale” [0020]).

Regarding claim 127, Lind discloses the system according to claim 126, wherein said at least one communications channel is at least one of: a real-time online chat channel; an email-based communications channel; a voice-based communications channel; a text-based online communications channel; and a video-based online communications channel (Lind: “Once notified, an owner may decide to pursue a particular buyer's interest and initiate contact with the buyer by sending an internal e-mail via the present platform. All e-mail communications between owners and buyers on the present plat form remain anonymous and confidential until Such time as both parties mutually agree to reveal their identities.” [0021]).

Regarding claim 128, Lind discloses the system according to claim 126, wherein said input from said at least one potential buyer used to determine said at least one property's location is at least one of: a digital image of said property; an address of said property; an address of a general area for said property; an address of a nearest cross-street to said property; and a GPS location of said at least one potential buyer when said at least one potential buyer is adjacent said at least one property (Lind: “A property's data including, but not limited to, the street address of the property, may be provided to the present platform via a client application, either manually or by using a GPS enabled mobile device, … a buyer may capture a property address using a GPS-enabled mobile device” [0040] – “address data 1045 entered manually by the user on the mobile electronic device 1030” [0055]).

Regarding claim 129, Lind discloses the system according to claim 126, wherein said property location module determines said location for said at least one property by providing said at least one potential buyer with at least one test location [“proposed addresses”]for said at least one property and receiving further input from said at least one potential buyer that corrects said at least one test location to said location for said at least one property (Lind: “Once the raw property data has been captured at step 1025… resolve the raw GPS data into probable addresses at step 1060. The server (s), having resolved the raw property data into probable addresses, return a list of surrounding street addresses to the client native mobile application at step 1065 in order to confirm the address with the user. Presentation of the proposed addresses by the client native mobile application may be, for example, in the form of a drop down list.” [0056]).

Regarding claim 130, Lind discloses the system according to claim 126, wherein said contact module provides said at least one potential seller with indicia that provide said at least one potential seller access to a communications channel with said at least one potential buyer (Lind: “an external communication may be sent to the owner (once identified) of the property from the present platform (i) informing the owner that one or more buyer(s) on the present platform have expressed interest in the owner's property, (ii) encouraging the owner to visit and explore the present platform and (iii) inviting the owner to become a user and to register the owner's property on the present platform.” [0045] – “Once an owner of a registered property has received a matching notification from the present platform informing the owner that a buyer has added the property to one of his or her buyer list(s), …the owner may elect to contact the buyer via the present platforms internal anonymous communication system and initiate transaction negotiations.” [0048]).

Regarding claim 131, Lind discloses the system according to claim 130, wherein said indicia comprise a code for accessing a website that accesses said communications module (Lind: “when a buyer includes a property on one of his or her buyer list(s) that had not been registered previously on the present platform, the present platform attempts to identify the owner of the unregistered property and send a communication with an invitation including a unique code that can be used to complete the property registration 3055 process.” [0074]).

Regarding claim 132, Lind discloses the system according to claim 126, wherein said contact module executes computer-readable and computer-executable code (Lind: “executing code” [0050]) that causes at least one of: sending an email to said at least one potential seller regarding said at least one potential buyer's interest in said at least one property; and a printing and a sending of at least one letter to said at least one potential seller, said at least one letter indicating said interest of said at least one potential buyer in said property (Lind: “an external communication may be sent to the owner (once identified) of the property from the present platform (i) informing the owner that one or more buyer(s) on the present platform have expressed interest in the owner's property, (ii) encouraging the owner to visit and explore the present platform and (iii) inviting the owner to become a user and to register the owner's property on the present platform. The invitation may be sent via one or more forms of communication, including, without limitation, e-mail, postal mail or some other form of digital or physically-delivered correspondence.” [0045]).

Regarding claim 133, Lind discloses the system according to claim 136, further comprising a tracking module for tracking developments relating to said at least one property (Lind: “The present platform may monitor and track all properties included on all buyer lists. If and when the present platform monitoring process detects that a property has been publicly listed on a third-party listing platform, such as, for example, an MLS, a real estate portal or other conventional real estate platform, the present platform may send notifications of the public listing of the property to each buyer who included the property on one of his or her buyer list(s).” [0044]).	

Regarding claim 134, Lind discloses the system according to claim 133, wherein said tracking module notifies specific users whenever developments relating to said at least one property occur (Lind: “The present platform may monitor and track all properties included on all buyer lists. If and when the present platform monitoring process detects that a property has been publicly listed on a third-party listing platform, such as, for example, an MLS, a real estate portal or other conventional real estate platform, the present platform may send notifications of the public listing of the property to each buyer who included the property on one of his or her buyer list(s).” [0044]).

Regarding claim 135, Lind discloses the system according to claim 134, wherein said specific users include at least one of: said at least one potential buyer, said at least one potential seller, and professionals involved in sales or transfers of said at least one property (Lind: “The present platform may monitor and track all properties included on all buyer lists. If and when the present platform monitoring process detects that a property has been publicly listed on a third-party listing platform, such as, for example, an MLS, a real estate portal or other conventional real estate platform, the present platform may send notifications of the public listing of the property to each buyer who included the property on one of his or her buyer list(s).” [0044]).

Regarding claim 136, Lind discloses the system according to claim 133, wherein said developments tracked by said tracking module include at least one of: a listing of said at least one property as being for sale; a listing of said at least one property as being for rent; a registration of a mortgage on said at least one property; a sale of a property near said at least one property; a rental of a property near said at least one property; publication of at least one news article regarding an area where said at least one property is located; and a registration of a lien against said at least one property (Lind: “The present platform may monitor and track all properties included on all buyer lists. If and when the present platform monitoring process detects that a property has been publicly listed on a third-party listing platform, such as, for example, an MLS, a real estate portal or other conventional real estate platform, the present platform may send notifications of the public listing of the property to each buyer who included the property on one of his or her buyer list(s).” [0044]).

Regarding Claim 137, Lind discloses method for monitoring a selected property, the method comprising: 
receiving input from a user indicating an interest in said selected property (Lind: “Property capture is an interim process performed by a buyer whereby the buyer provides data to the present platform with respect to a property of interest. A property's data including, but not limited to, the street address of the property, may be provided to the present platform via a client application, either manually or by using a GPS enabled mobile device” [0040]); 
determining a location of said selected property based on said input from said user (Lind: “A property's data including, but not limited to, the street address of the property, may be provided to the present platform via a client application, either manually or by using a GPS enabled mobile device, … a buyer may capture a property address using a GPS-enabled mobile device” [0040] – “address data 1045 entered manually by the user on the mobile electronic device 1030” [0055] – Either the GPS capture or the manual input of the street address may constitute the buyer input.); 
determining if said selected property has an entry in a property database (Lind: “The property to be added may be selected from the previously captured properties stored in the Cache 1080 or by capturing a new property (as depicted in FIG. 1a) by drawing on raw property data” [0057] – “when a buyer includes a property on one of his or her buyer list(s) that had not been registered previously on the present platform, the present platform attempts to identify the owner of the unregistered property and send a communication with an invitation” [0074]);
in the event said selected property does not have an entry in said property database, creating an entry for said selected property in said property database (Lind: “The property to be added may be selected from the previously captured properties stored in the Cache 1080 or by capturing a new property (as depicted in FIG. 1a) by drawing on raw property data” [0057] – “when a buyer includes a property on one of his or her buyer list(s) that had not been registered previously on the present platform, the present platform attempts to identify the owner of the unregistered property and send a communication with an invitation” [0074]),
said entry in said property database being based partially on said location of said selected property (Lind: “A property's data including, but not limited to, the street address of the property” [0040] – “allow buyers to capture property data (such as street addresses, notes, and photographs) and (ii) cache the data” [0055]);	
tracking developments relating to said selected property (Lind: “The present platform may monitor and track all properties included on all buyer lists.” [0044]); and 
reporting said developments relating to said selected property to said user (Lind: “If and when the present platform monitoring process detects that a property has been publicly listed on a third-party listing platform, such as, for example, an MLS, a real estate portal or other conventional real estate platform, the present platform may send notifications of the public listing of the property to each buyer who included the property on one of his or her buyer list(s).”), 
wherein said method enables said user to indicate said interest when said selected property is unlisted (Lind: “The present platform provides (i) a buyer with an opportunity to purchase a property he or she truly wants even if that property is not listed for sale” [0020] – “introducing one or more potential purchasers of an unlisted real property to the owner of that property” [0009]) and 
wherein said method is implemented using a system comprising: 
a user database for storing entries [“accounts”] relating to said at least one potential buyer and said at least one potential seller [“owner”] (Lind: “allow a buyer to create a user account …allow an owner to create a user account” [0023-0025] – “User management 4040 is used to manage user accounts and user account administration, while the backend may store relevant information about users” [0080] – Paragraph [0082] further notes that such data storage is a database.); 
a property database for storing entries relating to said at least one property (Lind: “create a confidential profile for each property he or she registers (each referred to below as a property profile). A property profile may describe the main characteristics of the property” [0026] – “creates a property profile at step 2095 and stores the property profile data 2100 at a storage location associated with the server(s).” [0064] – “allow buyers to capture property data (such as street addresses, notes, and photographs) and (ii) cache the data” [0055] – Paragraph [0082] and Claim 18 further note that such data is stored in a database. Either the owner-created profile or the buyer-created data-cache may constitute a stored entry related to the property.); 
a user database management module for managing said entries in said user database (Lind: “User management 4040 is used to manage user accounts and user account administration, while the backend may store relevant information about users” [0080]); 
a property database management module for managing said entries in said property database (Lind: “a present platform process to … allow the owner to create or update a property profile with respect to the registered property.” [0061]); 
a user database management module for managing said entries in said user database (Lind: “User management 4040 is used to manage user accounts and user account administration, while the backend may store relevant information about users” [0080]); 
a contact [“notification”] module for initiating contact between said at least one potential buyer and said at least one potential seller (Lind: “generate and automatically transmit notifications of any matches to the owners of the matching properties.” [0021] – See also[0045-0048], which provide specific detail on the separate notification & communication.); 
a property location module for determining a location of said at least one property based on input from said at least one potential buyer (Lind: “A property's data including, but not limited to, the street address of the property, may be provided to the present platform via a client application, either manually or by using a GPS enabled mobile device, … a buyer may capture a property address using a GPS-enabled mobile device” [0040] – “address data 1045 entered manually by the user on the mobile electronic device 1030” [0055] – Either the GPS capture or the manual input of the street address may constitute the buyer input.); 
a communications module for providing at least one communications channel between said at least one potential buyer and said at least one potential seller (Lind: “Once notified, an owner may decide to pursue a particular buyer's interest and initiate contact with the buyer by sending an internal e-mail via the present platform. All e-mail communications between owners and buyers on the present plat form remain anonymous and confidential until Such time as both parties mutually agree to reveal their identities.” [0021]); 
wherein at least some of said entries in said property database are based on said location of said at least one property (Lind: “A property's data including, but not limited to, the street address of the property” [0040] – “allow buyers to capture property data (such as street addresses, notes, and photographs) and (ii) cache the data” [0055] – Examiner notes with reference to the Claim Objection above that this appears to be a duplicate limitation.).

Regarding Claim 138, Lind discloses the method according to claim 137, wherein said input from said user used to determine said selected property's location is at least one of: a digital image of said selected property; an address of said selected property; an address of a general area for said selected property; an address of a nearest cross-street to said selected property; and a GPS location of said at least one potential buyer when said at least one potential buyer is adjacent said selected property (Lind: “A property's data including, but not limited to, the street address of the property, may be provided to the present platform via a client application, either manually or by using a GPS enabled mobile device, … a buyer may capture a property address using a GPS-enabled mobile device” [0040] – “address data 1045 entered manually by the user on the mobile electronic device 1030” [0055]).

Regarding Claim 139, Lind discloses the method according to claim 137, wherein said location for said selected property is determined by at least one of: comparing a digital image of said selected property with digital images of properties in a general location of said selected property; referencing at least one online mapping application; referencing a GPS location of said user when said user is adjacent to said selected property; and providing said user with at least one test location for said selected property and receiving further input from said user that corrects said at least one test location to said location for said selected property (Lind: “Once the raw property data has been captured at step 1025… resolve the raw GPS data into probable addresses at step 1060. The server (s), having resolved the raw property data into probable addresses, return a list of surrounding street addresses to the client native mobile application at step 1065 in order to confirm the address with the user. Presentation of the proposed addresses by the client native mobile application may be, for example, in the form of a drop down list.” [0056]).

Regarding Claim 140, Lind discloses the method according to claim 137, wherein said user is one of: a potential buyer of said selected property, a potential seller of said property, and a professional involved in sales or transfers of said selected property (Lind: “The present platform may monitor and track all properties included on all buyer lists. If and when the present platform monitoring process detects that a property has been publicly listed on a third-party listing platform, such as, for example, an MLS, a real estate portal or other conventional real estate platform, the present platform may send notifications of the public listing of the property to each buyer who included the property on one of his or her buyer list(s).” [0044]).

Regarding Claim 141, Lind discloses the method according to claim 137, wherein said developments relating to said selected property include at least one of: a listing of said selected property as being for sale; a listing of said selected property as being for rent; a registration of a mortgage on said selected property; a sale of a property near said selected property; a rental of a property near said selected property; publication of at least one news article regarding an area where said selected property is located; and a registration of a lien against said selected property (Lind: “The present platform may monitor and track all properties included on all buyer lists. If and when the present platform monitoring process detects that a property has been publicly listed on a third-party listing platform, such as, for example, an MLS, a real estate portal or other conventional real estate platform, the present platform may send notifications of the public listing of the property to each buyer who included the property on one of his or her buyer list(s).” [0044]).


Regarding Claim 142, Lind discloses the method according to claim 137, wherein said step of tracking developments relating to said selected property step comprises accessing databases external to a system implementing said method to thereby gather data regarding said developments, and wherein said databases external to said system include at least one of: a municipal database containing tax property records; a database for open real estate listings; and a database for completed real estate listings (Lind: “The present platform may monitor and track all properties included on all buyer lists. If and when the present platform monitoring process detects that a property has been publicly listed on a third-party listing platform, such as, for example, an MLS, a real estate portal or other conventional real estate platform, the present platform may send notifications of the public listing of the property to each buyer who included the property on one of his or her buyer list(s).” [0044] – It is recognized that a third-party platform is external to the system.).

Regarding Claim 144, Lind discloses the method according to claim 137, wherein said identity of said potential buyer is only revealed to said potential seller upon receipt of an express permission from said potential buyer to do so (Lind: “Once notified, an owner may decide to pursue a particular buyer's interest and initiate contact with the buyer by sending an internal e-mail via the present platform. All e-mail communications between owners and buyers on the present platform remain anonymous and confidential until Such time as both parties mutually agree to reveal their identities.” [0021]).

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 143 is rejected under 35 U.S.C. 103 as being unpatentable over Lind, in view of Copley (US 20140289070 A1), hereinafter Copley.
Regarding Claim 143, Lind teaches the method according to claim 137, but does not specifically teach that said method further comprises providing recommendations for specific professionals to provide services to at least one of said potential buyer and said potential seller.
However, Copley teaches a system for matching potential real estate buyers with potential sellers of unlisted properties of interest (Copley: Abstract, [0010]), including:
providing recommendations for specific professionals to provide services to at least one of said potential buyer and said potential seller (Copley: “buyers who have not been pre-approved by a lender may be presented with links to recommended lenders websites or to downloadable or web-fillable application forms in order to initiate an approval process if they so desire.” [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Lind would continue to teach facilitating interactions between potential property buyers and sellers, except that now it would also teach providing recommendations for specific professionals to provide services to at least one of said potential buyer and said potential seller, according to the teachings of Copley. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved readiness, willingness and ability to purchase homes for potential buyers (Copley: [0003]).

Claims 145 is rejected under 35 U.S.C. 103 as being unpatentable over Lind, in view of Xu et al (US 20190122316 A1), hereinafter Xu.
Regarding Claim 145, Lind teaches the method according to claim 137 further including a step of determining user preferences (Lind: “A buyer profile may contain a description of the buyer's occupation, current residential situation, affiliations, closing conditions he or she would be willing to waive, mortgage pre-approvals, etc. The present platform may generate questions and/or Suggestions to help a buyer complete his or her buyer profile.” [0035]), 
including that an algorithm may support the providing of preferences [0035], and that the platform may self-monitor to provide analysis [0049], but does not specifically teach a step of extracting parameters for said selected property and determining user preferences for properties based on said parameters, said step of extracting parameters and determining user preferences being accomplished using machine learning.

However, Xu teaches a property listing search method (Xu: Abstract), including extracting parameters for said selected property and determining user preferences for properties based on said parameters, said step of extracting parameters and determining user preferences being accomplished using machine learning (Xu: “the preference analytics module 52 may use a machine learning algorithm to analyze the guest interactions with the property listings 77 deemed to be of interest and determine guest preference parameters based on such interactions . …Such machine learning algorithms may be used by the preference analytics module 52 to learn guest interactions indicative of certain guest preferences in order to define the guest preference parameters” [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Lind would continue to teach determination of user preferences, except that now it would also teach extracting parameters for said selected property and determining user preferences for properties based on said parameters, said step of extracting parameters and determining user preferences being accomplished using machine learning, according to the teachings of Xu. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for users to more quickly find property listings of interest (Xu: [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Walker et al (US 20070129966 A1) teaches a system for anonymous communication between homeowners and potential buyers.
Ranin et al (US 20080183631 A1) teaches a system and method for pairing off potential buyers or tenants with potential sellers or landlords, and facilitating anonymous communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625